Case 2:20-cv-03748-SB-JC Document 29 Filed 06/02/21 Page 1 of 2 Page ID #:134



  1   Seth M. Lehrman (SBN 178303)
      seth@epllc.com
  2   EDWARDS POTTINGER LLC
      425 North Andrews Avenue, Suite 2
  3   Fort Lauderdale, FL 33301
      Telephone: 954-524-2820
  4   Facsimile: 954-524-2822
  5   Attorney for Plaintiff
      Gabrielle Reynolds
  6
  7                            UNITED STATES DISTRICT COURT
  8                        CENTRAL DISTRICT OF CALIFORNIA
  9                                 SOUTHERN DIVISION
 10   GABRIELLE REYNOLDS,                      ) CASE NO. 2:20-cv-03748 DMG (JCx)
      individually and on behalf of all others )
 11   similarly situated,                      )
 12                                            )
                               Plaintiff,      ) NOTICE OF SETTLEMENT
 13                                            )
            v.                                 ) Judge: Hon. Dolly M. Gee
 14   US DEALER SERVICES INC.                  )
      d/b/a US DEALER SERVICES,                )
 15                                            )
                               Defendant.      )
 16                                            )
 17
 18         PLEASE TAKE NOTICE that Plaintiff, Gabrielle Reynolds, through counsel
 19   hereby informs the Court that the parties have reached a settlement of Plaintiff’s
 20   individual claims in this matter. The parties are presently drafting, finalizing, and
 21   executing the formal settlement documents. Upon full execution of the same, the
 22   parties will file the appropriate dismissal documents with the Court.
 23
      DATED: June 2, 2021                EDWARDS POTTINGER, LLC.
 24
 25                                      By: /s/ Seth M. Lehrman
                                                 Seth M. Lehrman
 26                                      Attorney for Plaintiff
                                         Gabrielle Reynolds
 27
 28                                            -1-
                                                                    NOTICE OF SETTLEMENT
                                                              CASE NO. 2:20-cv-03748 DMG (JCx)
Case 2:20-cv-03748-SB-JC Document 29 Filed 06/02/21 Page 2 of 2 Page ID #:135



  1                             CERTIFICATE OF SERVICE
  2         I hereby certify that on June 2, 2021, I filed a copy of the foregoing with the
  3   Clerk of Court using the Court’s CM/ECF system, which will send electronic notice
  4   of the same to all counsel of record.
  5
                                         By: /s/ Seth M. Lehrman
  6                                              Seth M. Lehrman
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                           -2-
                                                                    NOTICE OF SETTLEMENT
                                                              CASE NO. 2:20-cv-03748 DMG (JCx)
